I concur in the result.
I think the requirements of "public trial" are fully met by the suggestion contained in State v. Jordan, 57 Utah 612,196 P. 565, and again reiterated in State v. Bonza, 72 Utah 177,269 P. 480, both of which cases rest on the paragraph quoted from Cooley's Constitutional Limitations, 8th Ed. p. 647, and quoted in each of those cases. I think in any case civil or criminal where a witness is compelled for the cause of justice to recite intimate personal details, the court in its           1 discretion should be permitted to clear the courtroom with the exception of a reasonable number of relatives or friends of defendant which he may select to have remain. The fact is that at times a trial in *Page 539 
which the public generally is admitted may be highly detrimental to the defendant. Such is the case where the public is aroused and hostile to him. At other times the very victim of the defendant's alleged conduct may suffer such embarrassment and humiliation as to cause a mental disintegration on the witness stand.
I think it should be left very largely to the discretion of the trial judge whose responsibility it is to conduct and govern the trial in the interest of fair play. Certainly if the defendant is permitted to retain a reasonable number of relatives or friends of his own choosing that insures him a public trial. Some defendants may pack a courtroom with      2, 3 relatives and friends whose very grimaces and hostile expressions may cause the mind of a sensitive or nervous witness to centrifugate. The law presents many cases where a proper balance between protecting the rights of the State in its prosecution of a case and the rights of the defendant must be struck. I think this balance is attained in certain cases by excluding all except a reasonable number of friends or relatives of either prosecutrix or defendant. In this case it appears all
were excluded. Under our previous cases that was error. The error persisted only for a short time although its results may have persisted longer. I doubt if defendant was prejudiced thereby. But the right being guaranteed by the Constitution, it is one which a defendant may demand, and its denial is presumed prejudicial. It is only because I think there was a substantial period of trial procedure and an act of substantial significance performed while this order was in effect that I concur in the results. Otherwise, I should fully dissent.